The State of TexasAppellee/s




                                    Fourth Court of Appeals
                                            San Antonio, Texas
                                                    January 8, 2015

                                                No. 04-12-00602-CR

                                             Michael Jason TUCKER,
                                                    Appellant

                                                               v.

                                            THE STATE OF TEXAS,
                                                  Appellee

                       From the 81st Judicial District Court, Atascosa County, Texas
                                     Trial Court No. 12-03-0067-CRA
                                 Honorable Stella Saxon, Judge Presiding


                                                    ORDER
Sitting: 1          Sandee Bryan Marion, Chief Justice
                    Karen Angelini, Justice
                    Marialyn Barnard, Justice
                    Rebeca C. Martinez, Justice
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice

      The court has considered the Appellant’s Motion for Rehearing En Banc, and the motion
is DENIED.

                                                                    _________________________________
                                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2015.



                                                                    ___________________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court

1
    Retired Chief Justice Catherine Stone not participating.